DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 22 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Ozawa US 2015/0069632.
Regarding claim 1, Ozawa shows in fig.4, 7, a semiconductor package comprising: a substrate (11) having a first surface; at least one memory chip including a first memory chip (24)[0043](24 could be a memory chip EEPROM) provided on the first surface and in contact with the substrate (11); a controller chip (12) [0043] configured to control the first memory chip (24), and provided on the first surface and in contact with the substrate (11), the controller chip (12) being spaced apart from the first memory chip (24) in a direction parallel to the first surface; a sealing member (17) sealing the first memory chip and the controller chip; and a first member (16) that covers at least part of the controller chip (12) and has a thermal conductivity that is lower than that of the sealing member, the first member (16) being not in contact with a lower surface of the first memory chip (24), at least a part of the first member being located between the first memory chip and the controller chip in the direction.
Regarding claim 4, Ozawa shows in fig.4, 7, a semiconductor package wherein the substrate (11) further comprises a mounting film that fixes the first memory chip (24) and the controller chip (12) onto the first surface, and has a higher thermal conductivity than that of the sealing member.  
Regarding claim 6, Ozawa shows in fig.4, 7, a semiconductor package wherein the substrate (11) has an internal wiring layer (inside 11 it is typical to have wiring layers connecting the solder ball or BGA to the chips on the substrate) and a solder ball on a second surface opposite to the first surface, and the controller chip (12) has an electrode pad, and the controller chip (12) is electrically connected to the internal wiring layer via the electrode pad, and the internal wiring layer is configured to be electrically connected to an external circuit board via the solder ball (21).
Regarding claim 22, Ozawa shows in fig.4, 7, a semiconductor package wherein the first member (16) is spaced apart from the first memory chip (24) in the direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2011/0215454 in view of Ozawa US 2015/0069632.
Regarding claim 1, Wang shows in fig.3, a semiconductor package comprising: a substrate (220)[0018] having a first surface; at least one memory chip (240)[0018] including a first memory chip (240)[0018] provided on the first surface; a controller chip (230)[0020] configured to control the first memory chip (240)[0020], and provided on the first surface to be spaced apart from the first memory chip (240); a sealing member (250) sealing the first memory chip (240) and the controller chip (230); and a first member (280) that covers at least part of the controller chip (230) and has a thermal conductivity that is lower (B-stage resin, compose of material of low thermal conductivity) than that of the sealing member (250)(thermosetting resin)[0024].
Wang differs from the claimed invention because he does not explicitly disclose a device having a controller chip configured to control the first memory chip, and provided on the first surface and in contact with the substrate, the controller chip being spaced apart from the first memory chip in a direction parallel to the first surface; at least a part of the first member being located between the first memory chip and the controller chip in the direction.
Ozanamwa shows in fig. 4,7, a controller chip (12) [0043] configured to control the first memory chip (24), and provided on the first surface and in contact with the substrate (11), the controller chip (12) being spaced apart from the first memory chip (24) in a direction parallel to the first surface; at least a part of the first member being located between the first memory chip and the controller chip in the direction.
Ozanamwa is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang and Ozanawa. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Ozawa2 in the device of Wang and Ozanawa because it will improve the control of the device [0106].
2.	Claims 4, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ozawa as applied to claims 1, 2 and further in view of Matsumoto US 2018/0277529.
Regarding claim 4, Wang in view of Ozawa discloses and show in fig.3, a semiconductor package having a substrate (220).
Wang in view of Ozawa differs from the claimed invention because he does not explicitly disclose a device wherein the substrate further comprises a mounting film that fixes the first memory chip and the controller chip onto the first surface, and has a higher thermal conductivity than that of the sealing member.
Matsumoto shows in fig.4, a device wherein the substrate (21) further comprises a mounting film (24) [0029] that fixes the first memory chip (12) [0029] and the controller chip (11) [0029] onto the first surface, and has a higher thermal conductivity than that of the sealing member (23) [0028].
Matsumoto is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang in view of Ozawa. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Matsumoto in the device of Wang in view of Ozawa because it will improve operation reliability [0012] and improved heat dissipation [0078].
Regarding claim 6, Wang in view of Ozawa discloses and show in fig.3, a semiconductor package having a substrate (220); wherein the substrate (220) has an internal wiring layer and a solder ball (390) on a second surface opposite to the first surface.
Wang in view of Ozawa differs from the claimed invention because he does not explicitly disclose a device wherein the first memory chip and the controller chip are in contact with the substrate; and the controller chip has an electrode pad, and the controller chip is electrically connected to the internal wiring layer via the electrode pad, and the internal wiring layer is configured to be electrically connected to an external circuit board via the solder ball.
Matsumoto disclose a device wherein the first memory chip (12) and the controller chip (11) are in contact with the substrate (21); and the controller chip (11) has an electrode pad, and the controller chip (11) is electrically connected to the internal wiring layer (28) via the electrode pad, and the internal wiring layer is configured to be electrically connected to an external circuit board via the solder ball (25).
Matsumoto is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang in view of Ozawa. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Matsumoto in the device of Wang in view of Ozawa because it will improve operation reliability [0012] and improved heat dissipation [0078].
Regarding claim 7, Wang in view of Ozawa, and Matsumoto disclose a semiconductor package wherein the at least one memory chip (12) includes a first memory chip group that includes a plurality of the memory chips stacked on the first surface (Stacked 12)[0040]; and a second memory chip group (12 on opposite side) that includes a plurality of the memory chips stacked on the first surface [0040], and the controller chip (11) is located between the first memory chip group (12) and the second memory chip group (12).
Matsumoto is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Matsumoto in the device of Wang because it will improve operation reliability [0012] and improved heat dissipation [0078].
Regarding claim 8, Wang in view of Ozawa, and Matsumoto disclose a semiconductor package wherein the first memory chip (12) group includes the first memory chip and a third memory chip (Stacked), a distance in a first direction perpendicular to the substrate (21) between the third memory chip (12 on stacked) and the controller chip (11) is greater than a distance in the first direction between the first memory chip (12) and the controller chip (11), and a distance in a second direction parallel to the substrate and crossing the first direction, between the third memory chip (third chip stacked 12) and the controller chip (11) is smaller than the distance between the first memory chip and the controller chip (11); and the second memory chip (12) group includes a second memory chip (12) and a fourth memory chip (6 chips stacked) , a distance in the first direction between the fourth memory chip (12) and the controller chip (11) is greater than a distance in the first direction between the second memory chip (12) and the controller chip (11), and the distance in the second direction between the fourth memory chip (12) and the controller chip (11) is smaller than the distance in the second direction between the second memory chip (12) and the controller chip (11).
Matsumoto is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Matsumoto in the device of Wang in view of Ozawa because it will improve operation reliability [0012] and improved heat dissipation [0078].
Regarding claim 9, Wang in view of Matsumoto disclose a semiconductor package wherein the first memory chip (12) [0040] group further includes a fifth memory chip (12), a distance in the first direction between the fifth memory chip (12) and the controller chip (11) is greater than the distance in the first direction between the third memory chip (12 of stacked chips) and the controller chip (11), and the distance in the second direction between the fifth memory chip (12) and the controller chip (11) is smaller than the distance in the second direction between the third memory chip (12) and the controller chip (11); and the second memory chip (12) group further includes a sixth memory chip (12), a distance in the first direction between the sixth memory chip (12) and the controller chip (11) is greater than the distance in the first direction between the fourth memory chip (12) and the controller chip (11)[0041], and the distance in the second direction between the sixth memory chip (12) and the controller chip (11) is smaller than the distance in the second direction between the fourth memory chip (12) and the controller chip (11).
Matsumoto is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Matsumoto in the device of Wang in view of Ozawa because it will improve operation reliability [0012] and improved heat dissipation [0078].
Regarding claim 10, Wang in view of Matsumoto disclose a semiconductor package wherein when viewed along the first direction, the controller chip (11) overlaps at least part of at least one memory chip (12) in the first memory chip group (12) and at least one memory chip in the second memory chip group (12)(See fig.4).
3.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ozawa as applied to claims 1, 2 and further in view of Aoki US 2020/0091102.
Regarding claim 3, Wang in view of Ozawa differs from the claimed invention because he does not explicitly disclose a device comprising a second member having a thermal conductivity lower than that of the first member and disposed between the first member and the sealing member.
Aoki discloses a device comprising a second member (26) having a thermal conductivity lower than that of the first member (21) and disposed between the first member (21) and the sealing member (14).
Aoki is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang in view of Ozawa. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Aoki in the device of Wang because it avoids deterioration in the signal quality of the device [0121].
4.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ozawa as applied to claims 1, 2 and further in view of Uchida et al. US 2020/0020669.
Wang in view of Ozawa differs from the claimed invention differs from the claimed invention because he does not explicitly disclose a device wherein the first member is made from silica.
Uchida discloses [0025] a device wherein the first member (40) is made from silica.
Uchida is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Wang in view of Ozawa. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Uchida in the device of Wang in view of Ozawa because enhance adhesion and reduce cost [0005].
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-10, 21, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813